Citation Nr: 0636632	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  97-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1968.  He died in November 1996 at the age of 
49 years as a result of a head injury with multiple trauma as 
well as cardiopulmonary arrest.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C. § 1318.  


REMAND

In a statement dated in March 2006 and received at the Board 
in April 2006, the appellant requested a personal hearing 
before the Board.  In another statement subsequently received 
at the Board in May 2006, the appellant clarified that she 
wished to present testimony before a Veterans Law Judge (VLJ) 
at the RO.  

A complete and thorough review of the claims folder indicates 
that the appellant has not been accorded the personal hearing 
that she requested.  Because the Board may not proceed with 
an adjudication of the issues on appeal without affording the 
appellant an opportunity to present testimony at her 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2005).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request, to schedule the appellant for a 
hearing before a VLJ at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  

Thereafter, the case should be returned to the Board, if in 
order.  

No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



